Talmadge, J.
(concurring) — I concur in the majority’s disposition of these three cases, but write separately because the opinions in this case perpetuate an erroneous *506conception of the exception to the requirement of a search warrant under article I, section 7 of the Washington Constitution. I would hold under article I, section 7 that law enforcement officers may search any unlocked item found in the passenger compartment of a vehicle, as we have articulated in State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986), and State v. Johnson, 128 Wn.2d 431, 909 P.2d 293 (1996). That search, however, is confined to a search for weapons to protect arresting officers from harm. In these cases, as the officers’ search included places where no weapons reasonably could be secreted, the evidence must be suppressed.
Our jurisprudence under article I, section 7 of the Washington Constitution, like the jurisprudence under the Fourth Amendment to the United States Constitution, unfortunately tends to overlook two vital principles. First, both constitutional provisions establish as their fundamental principle the requirement that law enforcement agencies must obtain a warrant to conduct a search. This principle applies to automobiles. State v. Hendrickson, 129 Wn.2d 61, 917 P.2d 563 (1996). We must assume at the outset a warrant is required to search before we analyze exceptions to that requirement, rather than analyzing the possible exceptions first. Id. at 70. Keeping in mind our oft-stated bedrock principle — warrantless searches are per se unreasonable — helps avoid doctrinal confusion in our analyses. Second, we permit warrantless searches incident to an arrest solely out of concern for the safety of law enforcement officers; the exception should be confined to that purpose.
The right to search incident to arrest is a recognized exception to the requirement of a warrant under article I, section 7. Hendrickson, 129 Wn.2d at 71. While on the New York Court of Appeals, Judge Cardozo noted: the exception “goes back beyond doubt to the days of the hue and cry, when there was short shrift for the thief who was caught ‘with the mainour,’ [in the act] still ‘in seisin of his crime[,]’ ” that is, the thief was caught “red-handed.” *507People v. Chiagles, 237 N.Y. 193, 196, 142 N.E. 583, 32 A.L.R. 676 (1923) (citing 2 Frederick Pollock & Frederic William Maitland, The History of English Law 577-78 (1968)). Historically, the exception allowed only a limited search. Chimel v. California, 395 U.S. 752, 763, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969) (permissible scope of search incident to arrest extends to “the arrestee’s person and the area ‘within his immediate control’ ”). As Judge Cardozo stated in 1927:
The basic principle is this: Search of the person is unlawful when the seizure of the body is trespass, and the purpose of the search is to discover grounds as yet unknown for arrest or accusation. Search of the person becomes lawful when the grounds for arrest and accusation have been discovered, and the law is in the act of subjecting the body of the accused to its physical dominion.
The distinction may seem subtle, but in truth it is founded in shrewd appreciation of the necessities of government. . . . The peace officer empowered to arrest must be empowered to disarm. If he may disarm, he may search, lest a weapon be concealed. The search being lawful, he retains what he finds if connected with the crime.
Chiagles, 142 N.E. at 584 (citation omitted).
Although the search incident to arrest exception is rooted in the common-law tradition of England, the seminal articulation of it in America occurred in Weeks v. United States, 232 US. 383, 34 S. Ct. 341, 58 L. Ed. 652 (1914), overruled on other grounds hy Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081, 84 A.L.R.2d 933 (1961), where the United States Supreme Court stated:
What then is the present case? Before answering that inquiry specifically, it may be well by a process of exclusion to state what it is not. It is not an assertion of the right on the part of the Government, always recognized under English and American law, to search the person of the accused when legally arrested to discover and seize the fruits or evidences of crime. This right has been uniformly maintained in many cases.
Weeks, 232 U.S. at 392. See also United States v. Robinson, *508414 U.S. 218, 224-36, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973) (discussing the development of the rule in America); Chimel, 395 U.S. at 755-64 (discussing the development of the rule under Supreme Court’s Fourth Amendment jurisprudence).
The historical, limited exception permitting a search of the person of the arrestee was quickly embellished to include whatever was found within the arrestee’s “control.” Carroll v. United States, 267 U.S. 132, 158, 45 S. Ct. 280, 69 L. Ed. 543, 39 A.L.R. 790 (1925). Only months after Carroll, the rule was further expanded, without explanation, to make permissible a search of “the place where the arrest is made[.]” Agnello v. United States, 269 U.S. 20, 30, 46 S. Ct. 4, 70 L. Ed. 145, 51 A.L.R. 409 (1925).
In his dissent in United States v. Rabinowitz, 339 U.S. 56, 70 S. Ct. 430, 94 L. Ed. 653 (1950), overruled in part on other grounds by Chimel, 395 U.S. 752, where the Court upheld the search of defendant’s place of business as incident to the arrest, Justice Felix Frankfurter characterized the expanding scope of allowable searches as a “progressive distortion” of the historical rule that had limited such searches to the person of the arrestee and to articles “in such immediate physical relation to the one arrested as to be in a fair sense a projection of his person.” Rabinowitz, 339 U.S. at 75, 78 (Frankfurter, J., dissenting). According to Justice Frankfurter, Weeks and the subsequent cases approving an expansive scope of search not only beyond traditional limits but beyond the necessities underlying the rule, merely proved “how a hint becomes a suggestion, is loosely turned into dictum and finally elevated to a decision.” Rabinowitz, 339 U.S. at 75 (Frankfurter, J., dissenting). Thus, Justice Frankfurter concluded “[t]he short of it is that the right to search the place of arrest [as opposed to the body of the arrestee] is an innovation based on confusion, without historic foundation, and made in the teeth of a historic protection against it.” Rabinowitz, 339 U.S. at 79 (Frankfurter, J., dissenting).
Eventually, some 19 years later, in Chimel, the Supreme *509Court returned to the more limited, traditional conception of the rule as urged by Justice Frankfurter, narrowing the scope of search to “the arrestee’s person . . . and the area ‘within his immediate control’[.]” Chimel, 395 U.S. at 763. In so holding, the Court stated:
A search or seizure without a warrant as an incident to a lawful arrest has always been considered to be a strictly limited right. It grows out of the inherent necessities of the situation at the time of the arrest. But there must be something more in the way of necessity than merely a lawful arrest.
Chimel, 395 U.S. at 759 (citations omitted) (quoting Trupiano v. United States, 334 U.S. 699, 705, 708, 68 S. Ct. 1229, 92 L. Ed. 1663 (1948)). Chimel, 395 U.S. at 764. The Court noted “ ‘[t]he scope of [a] search must be “strictly tied to and justified by” the circumstances which rendered its initiation permissible.’ ” Chimel, 395 U.S. at 762 (alterations in original) (quoting Terry v. Ohio, 392 U.S. 1, 19, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). Reiterating the exception is premised on the need to discover weapons and prevent the destruction of evidence, the Court reasoned that where the scope of a search incident to arrest goes beyond these necessities, it loses its primary justification and is constitutionally impermissible. Chimel, 395 U.S. at 764, 768.
Only four years later, distinguishing ChimeVs fine of reasoning, the Supreme Court in Robinson rejected the notion that the validity of a search incident to arrest depended in each case upon the probability that weapons or evidence would be found on the person of the arrestee. Robinson, 414 U.S. at 235. The Court specifically distinguished a search of the person of the arrestee, as opposed to search of the area within the control of the arrestee. Robinson, 414 U.S. at 224. In regard to a search of the person of the arrestee, the Court for the first time stated an arrest provides “an affirmative authority to search” and, thus, is not merely an “exception to the warrant requirement” but a “reasonable” search that does not offend the Fourth Amendment. Robinson, 414 U.S. at 226, 235. The Court underscored “that ‘there is a distinction in purpose, *510character, and extent between a search incident to an arrest and a limited search for weapons.’ ”
“The [search incident to arrest], although justified in part by the acknowledged necessity to protect the arresting officer from assault with a concealed weapon, is also justified on other grounds, and can therefore involve a relatively extensive exploration of the person. A search for weapons in the absence of probable cause to arrest, however, must, like any other search, be strictly circumscribed by the exigencies which justify its initiation. Thus it must be limited to that which is necessary for the discovery of weapons which might be used to harm the officer or others nearby, and may realistically be characterized as something less than a ‘full’ search, even though it remains a serious intrusion.
“. . .An arrest is a wholly different kind of intrusion upon individual freedom from a limited search for weapons, and the interests each is designed to serve are likewise quite different. An arrest is the initial stage of a criminal prosecution. It is intended to vindicate society’s interest in having its laws obeyed, and it is inevitably accompanied by future interference with the individual’s freedom of movement, whether or not trial or conviction ultimately follows. The protective search for weapons, on the other hand, constitutes brief, though far from inconsiderable, intrusion upon the sanctity of the person.”
Robinson, 414 U.S. at 227-28 (citations omitted) (quoting Terry v. Ohio, 392 U.S. at 25-26). Thus, “It is the fact of the lawful arrest which establishes the authority to search,” whether or not the particular circumstances provide an objective fear for officer safety or a need to preserve evidence. Robinson, 414 U.S. at 235-36.
Although the rule of Chimel and that of Robinson is analytically distinct (Chimel applies to the area within the immediate control of the arrestee and Robinson to the person of the arrestee),9 in announcing its “bright-line rule” in the context of automobile searches incident to ar*511rest, the Court relied primarily on the rationale that the fact of arrest justified a categorical, unlimited search of the passenger area of the vehicle. See New York v. Belton, 453 U.S. 454, 461, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981). While the Court adopted for purposes of Chimel “the generalization that articles inside the relatively narrow compass of the passenger compartment of an automobile are in fact generally, even if not inevitably” within reach of the arrestee (even after the arrestee is handcuffed in the hack of the patrol car), Belton, 453 U.S. at 460, it premised the unlimited scope of the search directly on the fact of arrest:
[Any container found within the passenger compartment] may, of course, be searched whether it is open or closed, since the justification for the search is not that the arrestee has no privacy interest in the container, but that the lawful custodial arrest justifies the infringement of any privacy interest the arrestee may have.
Belton, 453 U.S. at 461. Thus, under federal law, the authority to perform a full-scale search of an automobile passenger compartment following an arrest is entirely independent of the exigencies found in any particular case. See Belton, 453 U.S. at 461. A passenger compartment search “requires no additional justification” other than the arrest itself. Belton, 453 U.S. at 461.
Early adherence to a rule permitting the search of the person of an arrestee dates back more than 100 years under Washington law. See, e.g., State v. Nordstrom, 7 Wash. 506, 510, 35 P. 382 (1893) (“But it has never been held that personal effects of every kind could not he taken from the person of a prisoner and used upon his trial for what they may be worth as criminating [sic] evidence.”), aff’d, 164 U.S. 705, 17 S. Ct. 997, 41 L. Ed. 1183 (1896); State v. Burns, 19 Wash. 52, 55, 52 P. 316 (1898) (stating generally without citation to authority that money taken from the defendant could be entered into evidence “as a circumstance tending *512to show guilt”); State v. Royce, 38 Wash. 111, 116, 80 P. 268 (1905) (citing to Nordstrom and Burns for the proposition “this court has held that, in a criminal action, articles, personal effects, or money, taken from the person of a defendant, might be offered in evidence against him”).
Our first citation to a formal “search incident to arrest exception,” however, appears in State ex rel. Murphy v. Brown, 83 Wash. 100, 106, 145 P. 69 (1914) (citing Weeks, 232 U.S. 383, at 393, for the proposition that the right to search “the person of one under legal arrest. . . has always been recognized under English and American law, and has been uniformly maintained in many cases”).
As under federal jurisprudence, the exception in Washington quickly expanded, without explanation or analysis, to include expansive searches not only of the place of arrest, but any place linked with the arrestee regardless of where the arrest took place. See, e.g., State v. Thomas, 183 Wash. 643, 644-45, 49 P.2d 28 (1935) (the defendant was arrested at some other location and transported back to his rooming quarters which were then searched); State v. Innocenti, 170 Wash. 286, 292, 16 P.2d 439 (1932) (search of premises where arrest took place); State v. Blight, 150 Wash. 475, 477, 273 P. 751 (1929) (search of room where arrest took place); State v. Beaupre, 149 Wash. 675, 676-77, 272 P. 26 (1928) (search of apartment valid although arrest took place in street). These cases all cite as authority State v. Evans, 145 Wash. 4, 258 P. 845 (1927). In that case, the defendant was arrested in the street and transported to the police station. Id. at 9. During questioning at the station house, he divulged the address of his rooming quarters. Id. Folice immediately went and searched the premises without a warrant. Id. In upholding the validity of the search, without any specific citation to authority, we stated:
In so far as our examination of the cases has extended, all of the cases hold, even those which adhere most strictly to the rule that evidence obtained by an unlawful search is inadmissible as evidence, that, where the accused is arrested in his home, or place of residence, a search of the home or place of *513residence may be lawfully made for evidence of his guilt. In this instance, the defendant was on his way to his place of residence when arrested, and the fact that he was caught before he reached the place ought not to require the application of a different rule.
Id. at 13 (emphasis added) (citing no authority).
Evans is not consistent with our holding in Hendrickson, 129 Wn.2d 61, where we required a warrant to search a prisoner’s impounded vehicle after the police had received a tip that contraband was secreted in the vehicle. In Evans, once the police had taken Evans into custody, there were no longer exigent circumstances and the subsequent warrantless search of Evans’s apartment cannot be considered as incident to his arrest. The police should have obtained a warrant to justify a search of Evans’s apartment.10
The Prohibition Era first saw the exception under our case law broadly applied to permit the search of automobiles. See, e.g., State v. Hughlett, 124 Wash. 366, 214 P. 841 (1923), overruled on other grounds by State v. Ringer, 100 Wn.2d 686, 674 P.2d 1240 (1983); State v. Deitz, 136 Wash. 228, 239 P. 386 (1925), overruled on other grounds by Ringer, 100 Wn.2d 686; State v. Miller, 151 Wash. 114, 275 P. 75 (1929), overruled on other grounds by Ringer, 100 Wn.2d 686. See also State v. Gibbons, 118 Wash. 171, 182, 203 P. 390 (1922) (refusing to apply the exception in the context of an automobile search because the search took place before the arrest). Our extrapolation of a broadly permissive rule in Hughlett gives relevance to Justice Frankfurter’s later complaint that the original, limited exception under the common law had undergone a “progressive distortion.” In Hughlett, again without citation to authority, we reasoned:
It has always been held that a peace officer, when he makes *514a lawful arrest, may lawfully, without a search warrant, search the person arrested and take from him any evidence tending to prove the crime with which he is charged. If a search may be made of the person or clothing of the person lawfully arrested, then it would follow that a search may also be properly made of his grip or suitcase which he may be carrying. From this it seems to us to follow logically that a similar search, under the same circumstances, may be made of the automobile of which he has possession and control at the time of his arrest. This is true because the person arrested has the immediate physical possession, not only of the grips or suit cases which he is carrying, but also of the automobile which he is driving and of which he has control.
Hughlett, 124 Wash. at 370 (emphasis added). Subsequent Washington cases expanded the rule to include the search of vehicles, owned by the arrestee, but unoccupied at the time of arrest. See State v. Cyr, 40 Wn.2d 840, 843, 246 P.2d 480 (1952), overruled by State v. Ringer, 100 Wn.2d 686; State v. Jackovick, 56 Wn.2d 915, 916-17, 355 P.2d 976 (1960), overruled by Ringer, 100 Wn.2d 686.
Washington case law, following federal precedent, narrowed the scope of search incident to arrest following the United States Supreme Court’s ruling in Chimel. See, e.g., State v. Simpson, 95 Wn.2d 170, 191, 622 P.2d 1199 (1980) (search of vehicle is not incident to arrest when defendant not in vehicle when arrested); State v. Smith, 88 Wn.2d 127, 135, 559 P.2d 970 (federal law forbids “wide-ranging, exploratory, rummaging, ransacking” search incident to arrest), cert. denied, 434 U.S. 876, 98 S. Ct. 226, 54 L. Ed. 2d 155 (1977); State v. Johnson, 71 Wn.2d 239, 242-43, 427 P.2d 705 (1967) (search of vehicle for evidence of another crime is not incident to arrest for public drunkenness); State v. Riggins, 64 Wn.2d 881, 886, 395 P.2d 85 (1964) (search of vehicle the day after arrest is not “incident to a lawful arrest”).
Washington courts, however, had not carefully analyzed the arrest exception in the context of Washington’s own Constitution before the 1970s. Article I, section 7 affords independent state constitutional grounds for analysis of *515the issue. See, e.g., State v. Hehman, 90 Wn.2d 45, 49, 578 P.2d 527 (1978) (invalidating on state law grounds full custodial arrest for minor traffic violation and search incident thereto).
Ultimately, in Ringer, we engaged in an extensive historical analysis of the search incident to arrest exception, concluding that, at the time of the adoption of article I, section 7, the exception was “a narrow rule intended solely to protect against frustration of the arrest itself or destruction of evidence by the arrestee.” Ringer, 100 Wn.2d at 698. In accordance with the traditional, limited scope of the exception, we specifically declined to follow the “bright-line rule” adopted by the United States Supreme Court in Belton and, instead, adopted a case-by-case “totality of the circumstances” test to determine whether the exigencies in fact supported a warrantless search in any given case. Ringer, 100 Wn.2d at 698-702.
Ringer remained good law fewer than three years. In Stroud, a plurality decision, we overruled Ringer to the extent it required the validity of a search of a vehicle incident to arrest to be tested under the “totality of the circumstances” in each particular case. Stroud, 106 Wn.2d at 151. Instead, we agreed in principle with the United States Supreme Court’s reasoning in Belton that danger to police officers and possible destruction of evidence justified the search of the passenger compartment of an automobile incident to a lawful custodial arrest. Stroud, 106 Wn.2d at 151 (citing Belton, 453 U.S. 454). Recent cases have not diminished the continuing validity of Stroud.
In Hendrickson, for instance, we held the police had to obtain a warrant to search the impounded vehicle of an arrestee who was also in prison at the time on a work release program, distinguishing Stroud because there were no exigent circumstances. Hendrickson was not in his vehicle at the time of his arrest, and his case was therefore unlike the Stroud circumstances. In Johnson, we upheld Stroud in declaring the sleeping compartment of a tractor-trailer was part of the passenger compartment of the vehicle, and *516therefore subject to search under the reasoning of Stroud. Johnson, 128 Wn.2d at 449.11
Despite our inconsistent, broadly fluctuating application of the search incident to arrest exception over the last 100 years, we have recognized a distinct article I, section 7 privacy interest for a vehicle passenger who is not the arrestee. See State v. Kennedy, 107 Wn.2d 1, 12, 726 P.2d 445 (1986); State v. Mendez, 137 Wn.2d 208, 970 P.2d 722 (1999).
In the present case, we should take the opportunity to delineate the proper scope of a search incident to arrest under article I, section 7 of our Constitution. While we are mindful of federal precedent, we are not controlled by it. We must properly balance the privacy interests of drivers and passengers, as our State Constitution directs, and the legitimate needs of law enforcement officers for a clear rule on conducting searches that enables them professionally and safely to execute their duties.
I believe the best approach to this issue is to confine the arrest exception under article I, section 7 to its historical rationale. An officer, incident to arrest, may search the person of the accused and the area within the control of the accused for weapons. In the case of automobiles, this means the search encompasses any place within the interior of the vehicle accessible to the accused, as Stroud directs. An officer may search any unlocked item found within the vehicle’s interior space for weapons, without regard to fine distinctions as to their ownership. Of course, this does not authorize an officer to open matchboxes and the like, as it is unreasonable to believe weapons will be found there.
Under certain circumstances nonarrested passengers may pose a threat to officers or may thwart officers’ efforts at law enforcement in an arrest situation. But these exigen*517cies can be addressed under Mendez or pursuant to Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Moreover, if the officers encounter contraband while conducting a weapons search incident to the arrest, they may seize such contraband as it is in plain view. State v. Bustamante-Davila, 138 Wn.2d 964, 982-83, 983 P.2d 590 (1999) (“Under the plain view doctrine, an officer must: (1) have a prior justification for the intrusion; (2) inadvertently discover the incriminating evidence; and (3) immediately recognize the item as contraband.” (quoting State v. Myers, 117 Wn.2d 332, 346, 815 P.2d 761 (1991))).
In the final analysis, a more carefully drawn exception to the requirement of a warrant for searches incident to arrest honors the constitutional mandate of a warrant for searches and avoids the practical concerns highlighted by Chief Justice Guy and Justice Alexander in their opinions. Law enforcement has the benefit of a bright-line rule. Officers need not make fine distinctions about who owns what item if the item is within the passenger compartment of the vehicle so long as the search is for weapons. At the same time, the privacy interest of the occupants we recognized in Stroud when we prevented searches of closed containers and in Mendez when we noted privacy interests of vehicle passengers is preserved.

Compare Chimel, 395 U.S. at 759 (search of area in immediate control of arrestee is strictly tied to and limited by the necessities at time of arrest, but “ ‘there must be something more in the way of necessity than merely a lawful arrest’ ”) (quoting Trupiano, 334 U.S. at 708), with Robinson, 414 U.S. at 226, 235 *511(search of person of arrestee is not tied to or limited by exigencies of arrest, but “the fact of the lawful arrest” establishes “an affirmative authority to search”).


An annotator was mildly critical of the Evans holding: “The court apparently did not consider the additional fact that the defendant was taken to the police station before his apartment was searched.” VG. Lewter, Annotation, Modern Status of Rule as to Validity of Nonconsensual Search and Seizure Made Without Warrant After Lawful Arrest as Affected by Lapse of Time Between, or Difference in Places of, Arrest and Search, 19 A.L.R.3d 727, 805 (1968).


In State v. White, 135 Wn.2d 761, 958 P.2d 982 (1998), we discussed the scope of a warrantless inventory search of a validly impounded vehicle, ultimately holding the search of the trunk, which the police gained access to by depressing a button in the glove compartment, was improper under the inventory search rules set forth in State v. Houser, 95 Wn.2d 143, 622 P.2d 1218 (1980). White, 135 Wn.2d at 771.